EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Robert Harris on July 20, 2021.
The application has been amended as follows:
 Claim 1 has been amended to read as follows:
(Currently Amended) A compound of formula I:  

    PNG
    media_image1.png
    187
    369
    media_image1.png
    Greyscale

or a salt thereof, wherein:

R1 is H;

R2 is H, halo, or (C1-C4)alkyl that is optionally substituted with one or more halo; 

R3 is H and R4 is -N(Ra)SO2Rc;

R5 is H, (C1-C4)alkyl, or halo;

each Ra is independently H or (C1-C4)alkyl; and

Rc is (C3-C6)cycloalkyl, or (C2-C6)alkyl, wherein any (C3-C6)cycloalkyl and (C2-C6)alkyl is optionally substituted with one or more groups independently selected from the group consisting of halo, (C3-C6)cycloalkyl, phenyl, (C1-C4)alkoxy, trifluoromethyl, and cyano. 
Claims 9 and 11 have been cancelled. 
Claim 13 has been amended to read as follows:
13.  (Currently Amended)  The compound or salt of claim 1, wherein   
R1 is H;

R2 is H, (C1-C4)alkyl, or halo;  

R3 is H and R4 is -N(Ra)SO2Rc;

each Ra is independently H or (C1-C4)alkyl; and

Rc is (C3-C6)cycloalkyl, or (C2-C6)alkyl, wherein any (C3-C6)cycloalkyl and (C2-C6)alkyl is optionally substituted with one or more groups independently selected from the group consisting of halo, and cyano. 
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the response filed June 15, 2021, the rejections based upon 35 USC 112(b) and 35 USC 102(a)(2) as anticipated by Takami et al (US Patent 7,217,722) and Aragon Pharmaceuticals (WO 2006/052189) and (WO 2011/103202) are withdrawn.
On July 7, 2021, the Examiner called about the improper Markush rejection.  To place the case in condition for allowance, it was suggested that R3 and RC should be amended to a proper Markush group.  
On July 20, 2021, Mr. Harris agreed to the changes proposed by the Examiner on July 7, 2021 to place the case in condition for allowance. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                  /Zinna Northington Davis/
                                                 /Zinna Northington Davis/                                                 Primary Examiner, Art Unit 1625                                                                                                                                                       Znd
07.20.2021